William E. J. Connor, J.
The defendant, Morris Saul, was convicted in the City Court of the City of Hudson after a trial before the City Judge, on a charge of violation of subdivision 3 of section 1747-d of the Penal Law of the State of New York. From this conviction an appeal has been taken to the County Court.
Several alleged errors are raised upon this appeal. The only one the court feels required to comment upon is that the People failed to prove a prima facie case. The direct case of the People consisted of the testimony of only one witness who testified in substance at the trial that he took the defendant into custody and searched him, and found in his jacket pocket a hypodermic syringe and two hypodermic needles, which were the type of needles used in the administration of narcotics subcutaneously and intravenously, and that the defendant at said time told him that he had obtained a prescription to purchase the same in the State of Florida. It is contended by the defendant that it became the duty of the People to establish that he did not have a prescription. With this contention I cannot agree. Subdivision 3 of section 1747-d of the Penal Law of the State of New York makes it unlawful for any person, except certain physicians, dentists, etc. to possess a hypodermic needle unless such possession be obtained upon a valid written prescription. While the court is aware that a prescription for such purchase must be delivered to the drugstore at which it is purchased, the duty of proof of compliance with the law is upon the defendant, and this does not violate our fundamental law that every defendant is presumed innocent until his guilt has been established beyond a reasonable doubt, any more than many other sections such as license to operate a motor vehicle, or one to carry a concealed weapon.
Judgment of conviction is affirmed.